                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


LINDIE L. K.,1                           3:18-cv-01953-BR

          Plaintiff,                     OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


GEORGE J. WALL
CAITLIN S. LAUMAKER
Law Offices of George J. Wall
825 N.E. 20th Ave, Suite 330
Portland, OR 97232
(503) 236-0068

          Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003

     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
FRANCO L. BECIA
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2114

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Lindie L. K. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

       On June 22, 2015, Plaintiff protectively filed her




2 - OPINION AND ORDER
applications for DIB and SSI benefits.     Tr. 82, 271, 278.2

Plaintiff alleges a disability onset date of May 1, 2015.

Tr. 82, 271, 278.   Plaintiff=s applications were denied initially

and on reconsideration.   An Administrative Law Judge (ALJ) held

a hearing on May 19, 2017.   Tr. 102.     Plaintiff and a vocational

expert (VE) testified at the hearing.     Plaintiff was represented

by an attorney at the hearing.

     On November 16, 2017, the ALJ issued an opinion in which

she found Plaintiff is not disabled and, therefore, is not

entitled to benefits.   Tr. 82-96.   Plaintiff requested review by

the Appeals Council.    On September 14, 2018, the Appeals Council

denied Plaintiff=s request to review the ALJ's decision, and the

ALJ's decision became the final decision of the Commissioner.

Tr. 1-4.   See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On November 8, 2018, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner=s decision.



                             BACKGROUND

     Plaintiff was born on April 25, 1967.      Tr. 94, 271, 278.

Plaintiff was 48 years old on her alleged disability onset date.



     2 Citations to the official Transcript of Record (#9) filed
by the Commissioner on April 4, 2019, are referred to as "Tr."


3 - OPINION AND ORDER
Tr. 94.   Plaintiff has a high-school education and earned a

Bachelor's Degree.   Tr. 94, 111.     Plaintiff has past relevant

work experience as a loan clerk and a Head Start early education

teacher and director.   Tr. 94.

     Plaintiff alleges disability due to Crohn's Disease,

fibromyalgia, high blood pressure, arthritis, Basal Laminar

Drusen Disease, chronic interstitial cystitis, inflammatory

arthritis, adaptive colitis, psoriasis, and chronic pain

disorder.   Tr. 89, 132.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 89-94.



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.      Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."     42



4 - OPINION AND ORDER
U.S.C. § 423(d)(1)(A).   The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.     McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.      42

U.S.C. § 405(g).    See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).     Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."     Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).   "It is more than a mere scintilla [of

evidence] but less than a preponderance."     Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant=s

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.    Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.   Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th



5 - OPINION AND ORDER
Cir. 2008).   Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.     Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).     20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm=r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.     20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).     See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant=s impairments meet or equal one of the



6 - OPINION AND ORDER
listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.    20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).     See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant=s residual functional capacity (RFC).     The

claimant=s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.      20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."    SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.     Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.    20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.



7 - OPINION AND ORDER
     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.   20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.    Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).   The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.     If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                          ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since May 1, 2015, Plaintiff=s

alleged disability onset date.   Tr. 82.

     At Step Two the ALJ found Plaintiff has the severe

impairments of Irritable Bowel Disease (IBD), associated

arthritis, and degenerative joint disease of the "bilateral

knees."   Tr. 85.



8 - OPINION AND ORDER
     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 87.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:   can

occasionally climb ramps and stairs; can occasionally crawl and

kneel; cannot climb ropes, ladders, or scaffolds; should avoid

concentrated exposure to extreme hot and cold, vibration, and

hazards; and should be able to change positions between sitting

and standing.   Tr. 88.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.   Tr. 94.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as "cashier II", small-

products assembler, and electronics worker.   Tr. 95.

Accordingly, the ALJ found Plaintiff is not disabled.   Tr. 95.



                             DISCUSSION

     Plaintiff contends (1) the additional evidence she

submitted after the hearing before the ALJ warrants remand for

consideration and (2) the ALJ failed to properly evaluate the

medical opinion of Daniel Feng, M.D., Plaintiff's treating



9 - OPINION AND ORDER
physician.

I.   Although the additional records submitted by Plaintiff may
     be material, Plaintiff has failed to show good cause for
     supplementing the Administrative Record.

     A.      Standards

             When records are submitted for the first time to the

court and those records are not already a part of the

Administrative Record, the court must determine whether the

records are material and whether there is good cause for the

court to include the evidence in the record.    See 20 C.F.R.

§§ 404.935 and 404.970(a)(5)-(b).    See also Mayes v. Massanari,

276 F.3d 453,461 (9th Cir. 2001).    If the plaintiff meets this

standard, then the court may remand the matter to the ALJ for

further consideration pursuant to sentence six, 42 U.S.C.

§ 405(g).

     B.      Analysis

             Plaintiff contends the additional records submitted

with her Opening Brief are material; those records were not

available to her at the time of the hearing before the ALJ; and,

therefore, her submission of these records now satisfies the

requirements of good cause.    Thus, Plaintiff asserts the Court

should allow the records to be made part of the Administrative

Record and should remand this case to the ALJ for further



10 - OPINION AND ORDER
consideration.

            The Commissioner, in turn, contends even if the

additional records are material, Plaintiff has not provided any

legally sufficient reason for supplementing the Administrative

Record with these late-submitted records.

            1.   The additional records submitted with
                 Plaintiff's Opening Brief covering the period
                 from March 2016 to November 2017 are material to
                 Plaintiff's claim.

                 As noted, Plaintiff's disability claim covers the

period from May 1, 2015, the date of disability onset, through

November 15, 2017, when the ALJ issued her decision.    Plaintiff

states her present counsel (who did not represent her at the

original hearing before the ALJ) "re-requested" records from

Oregon Health & Science University (OHSU) following the ALJ's

decision.   Plaintiff contends these records covered her

treatment at OHSU from March 2016 through March 2018.   Plaintiff

notes the Appeals Council "received or acknowledged the second

half of the records [from December 2017 through March 2018],

which all date after the ALJ's decision" and after the period

covered in her disability claim.   Pl.'s Opening Brief (#16)

at 6.   The Appeals Council correctly concluded these records did

not relate to the period of disability at issue and did not

affect the ALJ's decision as to whether Plaintiff was disabled


11 - OPINION AND ORDER
through November 2017.   Plaintiff does not challenge this

determination by the Appeals Council.

               Plaintiff, however, contends the records she

now submits with her Opening Brief relate to her treatment at

OHSU from March 2016 through November 2017, these records

constitute new and material evidence related to the period of

her alleged disability, and these records were not a part of

the Administrative Record before the ALJ.

               The Commissioner concedes the additional records

submitted by Plaintiff with her Opening Brief predate the ALJ's

decision in this matter and fall within the period of her

alleged disability.

               Accordingly, on this record the Court concludes

these records relate to Plaintiff's disability claim and,

therefore, are material to Plaintiff's disability claim.

          2.   Plaintiff has not shown good cause for
               supplementing the Administrative Record with the
               OHSU materials.

               Plaintiff contends all of the records from OHSU

covering the period March 2016 through December 2018 "did not

exist" before the ALJ made her decision, and, therefore,

Plaintiff has established good cause for the Court to allow this

additional evidence to supplement the record.   Plaintiff,



12 - OPINION AND ORDER
however, is incorrect.

               As noted, the records received by the Appeals

Council relate to Plaintiff's treatment from December 2017

through December 2018 (Tr. 13-78) and did not exist prior to the

ALJ's decision on November 15, 2017.   The records attached to

Plaintiff's Opening Brief, however, are for treatment that

Plaintiff received from March 2016 through November 2017.

Although the records from March 2016 through May 2017 existed

before the hearing in May 2017 and, therefore, before the ALJ's

decision in November 2017, Plaintiff only indicated at the

hearing on May 19, 2017, that there were additional records from

a North Dakota clinic and the ALJ gave Plaintiff one week to

produce those records.   Tr. 106-08.   Plaintiff, however, did not

advise the ALJ about her ongoing treatment at OHSU or that she

would want to supplement the record with such treatment records

when they became available.   At the time Plaintiff could have

requested the opportunity to provide at least the OHSU records

from March 2016 through May 2017, but she did not do so and she

does not provide any explanation for such failure.

               On this record the Court concludes Plaintiff has

failed to meet her burden to show good cause for failing to

advise the ALJ about the existence of additional medical records



13 - OPINION AND ORDER
from OHSU; for failing to advise the ALJ of the probability of

more medical records arising from her ongoing treatment at OHSU;

and for failing to submit any of them timely.

                 Accordingly, the Court declines to make the

additional records part of the Administrative Record and

declines to remand this matter to the ALJ for further

consideration of such records.

II.   The ALJ did not err in her evaluation of the medical
      opinion of Dr. Feng.

      Plaintiff contends the ALJ failed to provide clear and

convincing reasons for discounting the medical opinion of

Dr. Feng.

      A.     Standards

             "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."     Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).     "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."     Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

             "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject


14 - OPINION AND ORDER
it by providing specific and legitimate reasons that are

supported by substantial evidence."     Id.   Even when

contradicted, a treating or examining physician's opinion is

still owed deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."   Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).        An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."    Reddick, 157 F.3d at 725.    "The

ALJ must do more than state conclusions.      He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."    Id. (citation omitted).

     B.    Analysis

           Dr. Feng is Plaintiff's primary-care physician.     In

his May 2017 report Dr. Feng noted he had treated Plaintiff for

seven months.   Tr. 891.   Dr. Feng diagnosed Plaintiff with

fibromyalgia, inflammatory arthritis, inflammatory bowel

disease, and migraines.    Tr. 891.   Dr. Feng indicated Plaintiff

has the following limitations:   can lift and/or carry up to 20

pounds occasionally and up to 10 pounds frequently; can stand

and/or walk for two hours in an eight-hour workday for 30



15 - OPINION AND ORDER
minutes at one time; can sit for four hours in an eight-hour

workday for one hour at a time; and requires "moderate aerobic

exercise, walking, frequent repositioning to offload knee and

large joints."    Tr. 892.

             The ALJ gave Dr. Feng's opinion "partial weight" on

the ground that Dr. Feng did not provide any objective basis to

support his assessment of Plaintiff's limitations.     The ALJ

pointed out that the need to exercise is not a valid reason for

a person to be unable to work eight hours a day.     The ALJ,

however, included Plaintiff's need to change positions

throughout the day in her assessment of Plaintiff's RFC.

Tr. 93.   The ALJ also noted the symptoms listed by Dr. Feng were

not fully consistent with other medical evidence in the record.

Tr. 93.   For example, on July 11, 2016, Dr. Ajay Wanchu, M.D., a

treating rheumatologist, noted only occasional swelling in

Plaintiff's joints.    Tr. 766.   On July 20, 2016, Dr. Feng

indicated Plaintiff complained of only "variable swelling"

around her joints.    Tr. 777.    On August 19, 2016, Dr. Feng noted

activity reduced Plaintiff's knee swelling (Tr. 798) and that

Plaintiff had only mild joint swelling in January 2017

(Tr. 864).

             The ALJ also noted Dr. Feng's assessment of



16 - OPINION AND ORDER
Plaintiff's symptoms and limitations was not consistent with

Plaintiff's activities.   Tr. 93.   For example, Plaintiff is able

to perform his own personal care, to prepare meals daily, to do

house and yard work, to drive a car, to shop, and to swim.

Tr. 93, 339-40.

          On this record the Court concludes the ALJ did not err

when he discounted the opinion of Dr. Feng because the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for doing so.



                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 7th day of January, 2020.


                               /s/ Anna J. Brown
                          ______________________________________
                          ANNA J. BROWN
                          United States Senior District Judge




17 - OPINION AND ORDER
